TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00210-CR


Ex parte Dennis Chafin





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. 03-1510, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
Chafin's second motion for extension of time to file brief is granted in part.  Chafin's
counsel, Mr. Steve Baxley, is ordered to tender a brief in this cause no later than January 21, 2005. 
No further extension of time will be granted.
It is ordered December 10, 2004. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish